Citation Nr: 0909291	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-42 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss, to 
include as secondary to service-connected otitis media.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected otitis media.

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied the benefits sought on appeal.

In January 2007, the Veteran testified before the Board at a 
hearing held at the RO.  In April 2007, this matter was 
remanded by the Board for further development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claims requires 
additional development.

With respect to the Veteran's claims for service connection 
for hearing loss and tinnitus, the Veteran underwent a VA 
audio examination in March 2003.  He was diagnosed with right 
ear hearing within normal limits through 4000 Hertz, followed 
by a mild to moderate sensorineural hearing loss thereafter.  
Hearing was essentially within normal limits in the left ear 
except for a mild sensorineural hearing loss at 4000 Hertz 
and 6000 Hertz.

The Veteran underwent a VA ear disease examination in March 
2003.  He was diagnosed with hearing loss and tinnitus 
secondary to hearing loss.  The examiner opined that it was 
likely that the Veteran's present hearing loss and tinnitus 
were not related to an ear infection sustained during 
service.

In April 2007, the Board remanded this case for further 
development.  Among other things, the RO was requested to 
arrange a VA audiological examination for an opinion as to 
whether it is as likely as not that the Veteran's hearing 
loss and tinnitus were proximately due to or the result of 
in-service acoustic trauma or his service-connected otitis 
media.  The examiner was asked to provide a rationale for any 
opinion given.

Pursuant to the Board's remand, the Veteran underwent a VA 
audiology examination in April 2008.  After examining the 
Veteran, the examiner opined that it was not likely that the 
Veteran's current left ear hearing loss was a result of an 
infection that occurred during service.  However, the 
examiner failed to provide an opinion regarding whether the 
Veteran had tinnitus that was related to his service-
connected otitis media and failed to provide an opinion as to 
whether any hearing loss and tinnitus were the result of in-
service acoustic trauma, as requested in the April 2007 
remand.  A remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, as it 
remains unclear whether the Veteran's hearing loss and 
tinnitus are related to in-service acoustic trauma and 
whether his tinnitus is related to his service-connected 
otitis media, a remand for an etiological opinion and 
rationale, and to the extent necessary, an additional 
examination, is necessary to comply with the April 2007 
remand instructions.  In this regard, the examiner should 
specifically reconcile the opinion with the March 2003 and 
April 2008 VA opinions, and any other opinions of record.

Finally, in October 2008 correspondence, the Veteran 
expressed disagreement with the 10 percent disability rating 
assigned for his service-connected PTSD in a May 2008 rating 
decision.  Where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case which 
addresses the issue of entitlement to an 
initial rating greater than 10 percent for 
PTSD.

2.  Arrange for the VA examiner who 
provided the April 2008 opinion to state 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's hearing loss and tinnitus are 
proximately due to or the result of in-
service acoustic trauma or the Veteran's 
service-connected otitis media.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  If 
this examiner is not available, please 
forward this request to another qualified 
examiner.  No further examination of the 
Veteran is necessary unless the examiner 
determines otherwise.  The examiner should 
specifically attempt to reconcile the 
opinion with the March 2003 and April 2008 
VA opinions.  The rationale for all 
opinions must be provided.

3.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


